Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating various prison disciplinary rules after he initiated an attack on *963another inmate in the mess hall. Petitioner pleaded guilty to engaging in violent conduct, creating a disturbance, possessing a weapon and disobeying a direct order and, following a tier III hearing, was found guilty of assaulting an inmate. The determination was affirmed on administrative appeal, prompting this proceeding.
Initially, petitioner’s plea of guilty to engaging in violent conduct, creating a disturbance, possessing a weapon and disobeying a direct order prevents him from challenging the sufficiency of the evidence with respect to those charges (see Matter of Billue v Goord, 28 AD3d 845 [2006]; Matter of Carini v Selsky, 19 AD3d 718, 719 [2005]). The misbehavior report, the supporting memorandum and petitioner’s own admissions provide substantial evidence to support the determination of guilt on the remaining charge (see Matter of Price v Goord, 29 AD3d 1203, 1204 [2006]; Matter of Ford v Smith, 23 AD3d 829 [2005], lv denied 6 NY3d 708 [2006]). Contrary to petitioner’s contention, the misbehavior report complied with 7 NYCRR 251-3.1 even though it did not contain a statement that the inmate that petitioner attacked retaliated by hitting petitioner with a mess hall tray, nor did such omission prevent petitioner from offering a defense or undermine the sufficiency of the proof (see Matter of Gonzalez v West, 29 AD3d 1245 [2006]; Matter of Torres v Goord, 261 AD2d 759, 759 [1999]), inasmuch as such information was included in the supporting memorandum (see Matter of Sabater v Selsky, 4 AD3d 705, 706 [2004]).
Cardona EJ., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.